Examiner’s Comments
Instant office action is in response to communication filed 12/10/2019.
Claims 1-25 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “… a cryptographic execution unit to perform a Secure Hash Algorithm 3 (SHA3) operation, the cryptographic execution unit comprising at least one round circuit to receive a set of input state bits for the SHA3 operation and yield a set of output state bits for the SHA3 operation, each round circuit comprising: a first stage circuit to: perform a set of first bitwise XOR operations, wherein each first bitwise XOR operation is performed on a set of five input blocks and yields a first intermediate output block, each input block comprising a subset of the input state bits; perform a set of second bitwise XOR operations, wherein each second bitwise XOR operation is performed on a first intermediate block and a rotation of another first intermediate block and yields a second intermediate block; and perform a set of third bitwise XOR operations, wherein each third bitwise XOR operation is performed on a second intermediate block and an input block and yields a third intermediate block; a second stage circuit to rotate bits within each of the third intermediate blocks to yield a set of fourth intermediate blocks; and a third stage circuit to perform an affine mapping on bits within each of the fourth intermediate blocks to yield a set of output blocks, wherein each output block comprises a subset of the output state bits; and memory coupled to the cryptographic execution unit comprising microcode to invoke a set of microinstructions to execute the SHA3 operation on the cryptographic execution unit.”  OR “ at least one round circuit to perform a round of a Secure Hash Algorithm 3 (SHA3) operation, each round circuit comprising: a set of parallel first stage circuits to receive a set of input state bits of the SHA3 operation, 

The closest art of record NDU (US Pre-Grant Publication No: 2018/0211064 A1) teaches “In one example in accordance with the present disclosure, a system comprises a first memory module and a first memory integrity monitoring processor, embedded to the first memory module, to receive a second hash corresponding to a second memory module. The second hash includes a second sequence number for reconstruction of a final hash value and the second hash is not sequentially a first number in a sequence for reconstruction of the final hash value. The first processor may receive a third hash corresponding to a third memory module. The third hash includes a third sequence number for reconstruction of the final hash value and the third hash is received after the second hash. The first processor may determine if the second hash can be combined with the third hash, combine the second hash and third hash into a partial hash reconstruct the final hash value using the partial hash.” but does not teach the indicated subject matter above.

Another art of record Wolfgang Raudaschl teaches “This disclosure describes a process for storing data on a central server with a plurality of users, each of them having their own user password used for creating a user key, being respectively assigned to some of these users, and some of the data, being divided into data blocks to be uploaded, and each data block being compared to data blocks on the server based on a unique data block ID value in order to determine whether a corresponding data block is already stored on the server and to upload to the server those data blocks which are not already present, a data block list to be uploaded being created and uploaded to the central server, so that in a data recovery step data stored on the central server which are requested by the user can be restored in their original form based on said list.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.